Appeal from a decision of the Unemployment Insurance Appeal Board, filed August 13, 1998, which ruled that claimant was disqualified from receiving unemployment insurance benefits because he voluntarily left his employment without good cause.
Claimant was employed as a management analyst for the Department of Military and Naval Affairs for almost 22 years until he resigned from his position after accepting the employer’s offer of an early retirement incentive payment in the amount of $25,000. The Unemployment Insurance Appeal Board ruled that claimant voluntarily left his job without good cause and we affirm. Voluntary separation from one’s employment in order to accept an early retirement incentive package when, as in this instance, continuing work is available has been held not to constitute good cause for leaving employment (see, Matter of Slezak [Commissioner of Labor], 252 AD2d 644; Matter of Joseph [Sweeney], 246 AD2d 944). Although it is undisputed that the retirement incentive stemmed from the employer’s plan to eventually replace civilian employees with military personnel over a period of years, there is no support in the record for claimant’s assertion that he accepted retirement in lieu of an “involuntary separation”. Inasmuch as substantial evidence supports the Board’s decision, it must be affirmed. Claimant’s remaining contentions have been examined and found to be similarly unpersuasive.
Cardona, P. J., Mercure, Crew III, Spain and Mugglin, JJ., concur. Ordered that the decision is affirmed, without costs.